
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12


FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT


        FIRST AMENDMENT, dated as of November 1, 2004 (this "First Amendment")
to the Employment Agreement (the "Employment Agreement") between David C. Bloom
(the "Executive") and Chelsea Property Group, Inc., a Maryland corporation (the
"Company") dated as of June 20, 2004. This First Amendment to the Employment
Agreement becomes effective immediately and will govern the terms of the
Executive's employment as of the Effective Date of the Merger Agreement.


W I T N E S S E T H:


        WHEREAS, Section 13 of the Employment Agreement provides that any
alteration, amendment or modification of any of the terms of the Employment
Agreement shall be valid only if made in writing and signed by the parties
thereto; provided, however, that any such alteration, amendment or modification
is consented to on the Company's behalf by the Board of Directors; and

        WHEREAS, the parties hereto desire to amend certain provisions of the
Employment Agreement as more fully set forth herein, and the parties hereto
shall seek the consent of the Board of Directors in connection with such
amendment.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
agreements herein, the parties hereto agree as follows:

        1.    Defined Terms.    Unless otherwise stated herein, all capitalized
terms have the meanings ascribed to them in the Employment Agreement.

        2.    Amendments.    

        (a)   Section 3(d) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

        "(d)    Annuity Purchase.    Immediately prior to the REIT Effective
Time, the Company shall purchase an annuity (the "Annuity") for a price of
$15 million, to be owned by the Company, with the Company as the primary
beneficiary, and amounts payable under the Annuity shall be paid to the Company.
The Annuity shall provide for the payment of benefits ratably, in installments
(no less frequently than annually), over a period of ten years. The Executive
shall become entitled to receive payments from the Company in amounts equal to
the amounts paid to the Company under the Annuity (the "Annuity Payments"), as
provided in Section 6(f) herein."

        (b)   The first paragraph of Section 6(f) of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

        "(f)    Payments.    In the event that the Executive's employment
terminates for any reason (including expiration of the Term), the Company shall
pay to the Executive (or, in the event of the Executive's death, to his estate)
all amounts accrued but unpaid hereunder through the date of termination in
respect of Salary, Bonus, unused vacation or unreimbursed expenses, as soon as
practicable following the Executive's termination of employment. Upon the
earliest to occur of: (i) the Executive's termination of employment by the
Company without Cause during the Term, (ii) the Executive's termination of
employment for Good Reason during the Term, or (iii) the expiration of the Term,
in addition to the amounts specified in the foregoing and immediately following
sentences, the Executive shall be entitled to (A) receive the Annuity Payments
beginning in 2007, with each such Annuity Payment being payable to the Executive
as soon as reasonably practicable following the Company's receipt of the
corresponding payment under the Annuity, and (B) the continuation of health
benefits described in Section 3(e) hereof (subject to the same contribution
rates as in effect immediately prior to the Executive's termination of
employment);

--------------------------------------------------------------------------------



provided that such continuation coverage shall cease two years from the date of
such termination, or if earlier, as of the date the Executive first becomes
eligible to participate in the group health plan of a new employer. In addition,
in the event such termination of employment is by the Company without Cause or
by the Executive for Good Reason, the Executive shall be entitled to
(x) continuation of Salary for the remainder of the unexpired Term, and (y) 3
times the Executive's Average Bonus, reduced by an amount equal to any Bonus
actually paid to the Executive with respect to calendar years 2004, 2005 and
2006. In the event the Executive's employment is terminated for Cause, the
Executive terminates his employment hereunder without Good Reason, or due to the
Executive's death or disability (as defined in Section 6(b)), in each case,
prior to December 31, 2006, the Executive shall forfeit his rights to receive
the Annuity Payments; provided, that in the case of termination for disability,
if the Executive is able to return to work at a later date, the Company may
elect to resume paying the Annuity Payments to the Executive and enforce the
provisions of Section 7(a). If, after the commencement of payment of the Annuity
Payments, the Executive violates the provisions of Section 7(a), the Company
shall have the right, but not the obligation, to cease paying the Executive any
further Annuity Payments."

        (c)   The following new subsection (i) is hereby added to Section 6 of
the Employment Agreement:

        "(i) The Company may, in its sole discretion, cause CPG Partners, L.P.
to discharge any or all of the Company's obligations to the Executive to make
cash payments and provide benefits as set forth in this Agreement, and any such
discharge of an obligation of the Company by CPG Partners, L.P. shall be deemed
to be in full satisfaction of such obligation of the Company hereunder and shall
not be deemed to modify this Agreement."

        (d)   Clause (D) of the second sentence of Section 7(a) of the
Employment Agreement is hereby deleted and replaced in its entirety with the
following:

        "(D) only if the Company elects to pay the Executive the Annuity
Payments, the termination of the Executive's employment by reason of disability"

        3.    Governing Law.    THIS FIRST AMENDMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

        4.    Counterparts.    This First Amendment may be executed in one or
more counterparts (including by facsimile), each of which shall be deemed an
original and all of which together shall be considered one and the same
instrument.

        5.    Full force and effect of Employment Agreement.    Except as
specifically amended herein, all other provisions of the Employment Agreement
shall remain in full force and effect in accordance with its terms. All
references in the Employment Agreement to "this Agreement" shall be deemed to
refer to the Employment Agreement as amended by this First Amendment.

        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date first above written.

    Chelsea Property Group, Inc.
 
 
By:
 
/s/  LESLIE T. CHAO      

--------------------------------------------------------------------------------

        Name: Leslie T. Chao         Title: President
 
 
By:
 
/s/  DAVID C. BLOOM      

--------------------------------------------------------------------------------

David C. Bloom

3

--------------------------------------------------------------------------------





QuickLinks


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
W I T N E S S E T H
